NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PAC[FIC REPORTER

NO. 30l49

IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAIT

Z?l
»1@§@“;

\=»,»

 

sTATE oF HAwAFI, plaintiff-Appe11ee,

V.

 

SENITA M. TUIVAILALA, Defendant-Appellant

APPEAL FRoM THE cIRcUIT'coURT oF THE sEcoND cIRcUIT
(cR. No. 07-1-0367)

ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 30
(By: Nakamura, C.J.,aFoley and Leonard, JJ.)
Upon review of the record, it appears that:

(1) Defendant-Appellant Senita M. Tuivailala (Appellant) filed a
notice of appeal on October 28, 2009; (2) on November 2, 2009,
Appellant filed a second notice of appeal; (2) on December 28,
2009, the appellate clerk filed a notice of entering case on
calendar and notified Appellant the jurisdictional statement

was due on January 7, 2010 and the opening brief was due on
February 6, 2010 (4j Appellant did not file the jurisdictional
statement or the opening brief; (5) on February 25, 2010, the
appellate clerk informed Appellant that (a) the time to file the
jurisdictional statement and the opening brief expired; (b) the
matter would be brought to the attention of the court on March 4,
2010 for such action as the court deems proper; and (c) the
appeal may be dismissed pursuant to HawaFi Rules of Appellate
Procedure (HRAP) Rule 30; (6) Appellant did not file the

jurisdictional statement or the opening brief. Therefore,

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

IT is HEREBY oRDERED that the appeal is dismissed

pursuant to HRAP Rule 30.

DATED: Honolulu, Hawafi, April 22, 20lO.

64a/mmi

Chief Judge